NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                           2018 VT 121

                                           No. 2018-310

Anthony M. Bridger                                               Supreme Court

                                                                 On Appeal from
   v.                                                            Superior Court, Orleans Unit,
                                                                 Civil Division

Sarah J. Systo                                                   October Term, 2018


Scot L. Kline, J.

Kelly Green, Prisoners’ Rights Office, Montpelier, for Petitioner-Appellant/Cross-Appellee.

Thomas J. Donovan, Jr., Attorney General, and Andrew M. Gilbertson, Assistant Attorney
 General, Waterbury, for Respondent-Appellee/Cross-Appellant.


PRESENT: Reiber, C.J., Skoglund, Robinson, Eaton and Carroll, JJ.


        ¶ 1.     REIBER, C.J.     Following the trial court’s denial of his habeas corpus petition,

Anthony Bridger (petitioner) requests that this Court grant him credit for time served prior to his

arraignment on charges of burglary in Rutland County. In a cross-appeal, the State asks this Court

to reverse the trial court’s decision granting petitioner one day of credit. We reverse the trial

court’s decision regarding the one day of credit, and we otherwise affirm the trial court’s decision.

        ¶ 2.     On January 27, 2009, Vermont State Police in Bennington County arrested and

detained petitioner regarding alleged burglaries in that county. Later that day, petitioner was

transported to the Rutland State Police Barracks, where police questioned him regarding burglaries
he confessed to having committed in Rutland County. As the trial court noted, the record does not

make clear whether petitioner received a citation for the Rutland charges at that time.1 The record

is clear that petitioner was not arrested, charged, or arraigned on the Rutland burglaries until later.2

       ¶ 3.    After petitioner’s questioning with the Rutland police, he was transported to Marble

Valley Regional Correctional Facility, where he was placed in the custody of the Department of

Corrections (DOC) just before one in the morning on January 28, 2009. He was arraigned in

Bennington County that same day, January 28, on one charge of burglary for the conduct that

petitioner allegedly committed there. The court set bail at $5000. Petitioner did not post bail. The

court accordingly issued a mittimus for pretrial detention on the Bennington charge with the DOC.

The State dismissed the Bennington charges on September 11, 2009. The Bennington docket sheet

makes no mention of the Rutland burglaries.

       ¶ 4.    Meanwhile, despite the Rutland police questioning in January 2009, the State did

not file charges against petitioner for the Rutland burglaries until July 16, 2009, and he was not

arraigned on those charges until July 28, 2009. The court set bail at $10,000 on the Rutland

charges. When petitioner did not post bail, the Rutland court issued a mittimus for pretrial

detention with the DOC. Petitioner was ultimately convicted and sentenced on the Rutland

charges, and he received credit for time served beginning on July 28, 2009.




       1
          According to an April 2009 police affidavit, petitioner was cited on January 27 and
ordered to appear in court on the Rutland charges on April 27, 2009. The docket sheet for the
Rutland charges, however, lists petitioner’s citation date as May 11, 2009. There is no record of
any court event associated with the Rutland charges on either April 27 or May 11.
       2
          Petitioner repeatedly states in his brief that he was arrested on January 27, 2009, for the
Rutland burglaries. The record shows he was arrested on January 27 for the alleged Bennington
burglary, not for the Rutland burglaries. Although the record is unclear as to whether petitioner
received a citation on January 27, the April police affidavits and the Rutland docket sheet indicate
he was not arrested on the Rutland charges at that time.


                                                   2
        ¶ 5.       Petitioner filed a petition for habeas corpus with the trial court in September 2018.

He argued that he was entitled to credit for time served beginning on January 27, 2009, the date

he was questioned with regard to the Rutland burglaries, rather than beginning on July 28, 2009,

the date of his arraignment for those charges. If correct, petitioner was past the maximum date on

his sentence for the Rutland burglaries, enabling him to be transferred to New York to begin

serving a consecutive sentence there. The trial court determined that petitioner failed to show he

had been held in custody “in connection with” the Rutland charges between January 28, 2009, and

July 28, 2009, as required by statute.3 See 13 V.S.A. § 7031(b) (2009). However, the court

determined that petitioner had been held in custody in connection with the Rutland charges on

January 27, 2009, and it accordingly granted petitioner one additional day of credit.

        ¶ 6.       Petitioner appeals the trial court’s decision, requesting the additional days of credit

between January 28, 2009, and July 28, 2009. The State cross-appeals, arguing the court erred in

granting credit for January 27, 2009. We review the trial court’s decision without deference. See

State v. Kenvin, 2013 VT 104, ¶ 20, 195 Vt. 166, 87 A.3d 454 (“When the sentencing court is

presented with a request for credit for time spent in custody under § 7031, the calculation involves

a legal question. The Court reviews questions of law de novo.” (citation omitted)), overruled on

other grounds by State v. Byam, 2017 VT 47, ¶ 20, __ Vt. __, 172 A.3d 171. The petitioner bears

the burden to show he is entitled to relief. See Sherwin v. Hogan, 136 Vt. 606, 608, 401 A.2d 895,

896 (1979) (“It is the familiar holding of our cases that it is the petitioner seeking relief who has

the burden of demonstrated entitlement to remedy, whether the grounds be constitutional or some

lesser error.”).



        3
         The Legislature amended 13 V.S.A. § 7031(b) in 2013. 2013, No. 41, § 1. This case is
governed by the version of § 7031(b) in effect in 2009, prior to the 2013 amendment, as the parties
agree.


                                                     3
       ¶ 7.    The language of § 7031(b) then in effect requires the trial court to “give the person

credit toward service of his or her sentence for any days spent in custody in connection with the

offense for which sentence was imposed.” 13 V.S.A. § 7031(b) (2009). The statute’s purpose “is

to ensure that offenders unable to make bail do not serve a longer sentence than more affluent

defendants who are able to make bail and avoid pretrial incarceration.” State v. Blondin, 164 Vt.
55, 57, 665 A.2d 587, 589 (1995). Because it is “remedial in nature,” the provision “is entitled to

a liberal construction.” Marden v. Walton, 142 Vt. 204, 207, 455 A.2d 321, 322 (1982). However,

as with all statutory interpretation, we must “enforce it according to its terms” and “may not expand

the language or the plain meaning of [the] statute.” Id. (quotation omitted).

       ¶ 8.    We first address petitioner’s argument that he is entitled to credit for time served

between January 28, 2009, and July 28, 2009. Petitioner relies on State v. LeClair, 2013 VT 114,

195 Vt. 295, 88 A.3d 1186, and State v. Blondin, 164 Vt. at 55, 665 A.2d at 587.4 Both cases

involved a single period of pretrial detention but two different sentences against which the

defendant sought credit. In Blondin, we held:

               [W]hen a defendant is incarcerated based on conduct that leads both
               to revocation of probation or parole and to conviction on new
               charges, the time spent in jail before the second sentence is imposed
               should be credited toward only the first sentence if the second
               sentence is imposed consecutively, but toward both sentences if the
               second sentence is imposed concurrently.
164 Vt. at 61, 665 A.2d at 592. In LeClair, we clarified that “our holding in Blondin turns more

on the concurrence of the sentences than the nature of probation or parole.” LeClair, 2013 VT
114, ¶ 10.      We reasoned that “denying or granting credit in concurrent-sentence



       4
          Although the Legislature amended § 7031(b) in 2013, see 2013, No. 4, § 1, in LeClair
and Blondin the Court interpreted the same version of § 7031(b) that applies in this case. See
LeClair, 2013 VT 114, ¶ 6 (citing 13 V.S.A. § 7031(b) (2012), which was same version as in
2009); Blondin, 164 Vt. at 57, 665 A.2d at 589 (citing same version of § 7031(b) as in 2009).


                                                 4
situations . . . based on when revocation proceedings or resentencing was initiated or finalized

would be illogical and unfair.” Id. ¶ 13. In those situations, the court would end up granting credit

“depending on factors beyond the court’s control, including how quickly or slowly the State acted

in prosecuting the defendant.” Id.

       ¶ 9.    Petitioner points out that six months passed from the date the police first questioned

him regarding the Rutland burglaries and the date he was charged and arraigned for those

burglaries. Petitioner contends that this delay is an example of the kind of situation LeClair

decries. Id. Had the State brought the Rutland charges earlier in petitioner’s pretrial detention for

the Bennington charges, or had he pled guilty to and received a sentence for the Bennington

charges concurrent to the sentence for the Rutland charges—“factors beyond the court’s control,”

id.—then, petitioner argues, he would have received credit for time served prior to July 28.

Petitioner further notes that had he been able to post the bail set for the Bennington charges, he

would not have been held in custody prior to July 28 at all; thus, failing to grant credit for that time

contradicts § 7031(b)’s purpose. See Blondin, 164 Vt. at 57, 665 A.2d at 589.

       ¶ 10.   We reject petitioner’s arguments. Although § 7031(b) “is remedial in nature and

accordingly entitled to a liberal construction,” we may not construe the statute against its plain

language. Marden, 142 Vt. at 207, 455 A.2d at 322. That language directs the sentencing court to

grant credit for time served “in connection with” the crime for which the court imposes sentence.

13 V.S.A. § 7031(b). For the period from January 28 to July 28, petitioner was held in custody in

connection only with the Bennington burglary charge. Nothing in the record indicates that he was

held in custody in connection with the Rutland charges until his arraignment on July 28. Indeed,

no mittimus issued in the Rutland docket until the date of arraignment. The investigations leading

to the two dockets apparently overlapped in time, but that is not a basis for the court to apply time




                                                   5
served on one docket against a sentence in a wholly unrelated docket. Nor do Blondin and LeClair

dictate a different result. Each of those cases addressed two sets of charges that were related to

one another, in which the court imposed concurrent sentences. In this case, we address two dockets

that are wholly unrelated, in one of which the case was dismissed. Blondin and LeClair do not

apply to the facts here.

       ¶ 11.   Having determined that the trial court did not err in refusing to grant credit for time

served between January 28 and July 28, we address the State’s cross-appeal of the court’s decision

to grant credit for January 27. The trial court held that on January 27 petitioner “was in custody

at the Rutland Barracks in connection with” the Rutland burglaries, and thus he was entitled to

credit for that day. The State argues this was error because petitioner was not “in custody” for the

purposes of § 7031 until he was placed in DOC custody at the Marble Valley Correctional Facility,

which was just before one in the morning on January 28.

       ¶ 12.   If, as the State suggests, the trial court considered petitioner “in custody in

connection with” the Rutland burglaries based solely on the time spent being questioned in the

Rutland barracks, the court’s reasoning was in error. Being held for questioning, without more,

does not mean a person is “in custody” for the purposes of § 7031. See Byam, 2017 VT 47, ¶ 23

(holding “in custody” for purposes of § 7031 “requires that a defendant be subject to the physical

control of the DOC or of a court-ordered treatment facility”). Alternatively, if the trial court based

its decision on petitioner’s arrest, detention, and later placement at Marble Valley Correctional

Facility, the court may be correct that petitioner was “in custody”—but not “in connection with”

the Rutland burglaries. Petitioner was arrested, detained, and later placed in DOC custody based

on the Bennington charge. Rutland police questioned him while he was held on the Bennington

charge, but that was all; he was not arrested, charged, or arraigned for the Rutland offenses at that




                                                  6
time. Absent the Bennington arrest, he would have been free to leave following the questioning

by the Rutland police. Accordingly, we reverse the trial court’s decision to grant petitioner one

additional day of credit.

       Reversed with regard to the credit granted for January 27, 2009, and otherwise affirmed.


                                              FOR THE COURT:



                                              Chief Justice




                                               7